Citation Nr: 1532527	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

3.  Entitlement to service connection for gastroesophageal reflux disease, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970, with service in the Republic of Vietnam from February 1970 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran was scheduled for a July 2011 Video Conference hearing, he failed to appear and did not request it be rescheduled. As such, the hearing request is deemed to have been withdrawn.

The claims were remanded in August 2012 for additional development.  In a February 2013 rating decision, the RO granted the Veteran's claims of service connection for coronary artery disease, cervical degenerative disc disease, lumbar degenerative disc disease, and rhinitis.  Therefore, those issues are no longer on appeal before the Board.  

The Board has reviewed the contents of the Virtual VA and Veterans Benefit Management Systems, as well as the paper claims file.  The electronic files included updated medical records and additional documents that are either irrelevant to the issue on appeal or duplicative of documents contained within the physical claims file.  The updated treatment records were not considered in the most recent supplemental statement of the case, but are irrelevant as they are examinations for issues not on appeal 

The issues of entitlement to service connection for GERD and for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a psychiatric disorder since the inception of the claim.  
CONCLUSION OF LAW

The criteria for a grant of service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2007 and January 2008 that fully addressed all notice elements, prior to the May 2008 rating decision. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and post-service treatment records.
 
The Veteran was afforded a VA examination in September 2012. The Board finds that the examination is adequate because the examiner reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis with an explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Board is satisfied that there has been substantial compliance with the prior August 2012 remand directives and the Board may proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998). In the August 2012 remand, the Board requested that the agency of original jurisdiction (AOJ) obtain a VA examination. The Veteran underwent such an examination in September 2012.  Additionally, the AOJ attempted to obtain private treatment records in November 2012.  That same month, a negative response was received from the private provider.  Accordingly, there has been substantial compliance with the Board remand. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran filed a claim for a psychiatric disorder in 2007.  

The Veteran's STRs show no evidence of any psychiatric complaints, treatment, or diagnoses.  A clinical psychiatric evaluation upon discharge in December 1970 was normal.  

The Veteran alleged that he received treatment for depression at the VA hospital in the 1980s and 1990s.   

Post-service treatment records show a negative depression screening in March 2001 and a report of no depression in January 2008.  Depression screens from August 2009 and June 2010 were also negative.  In January 2011, his active problem list showed "daily snuff use" as the only psychiatric problem and "no depression" was noted.  A January 2013 depression screen was also negative.  

A VA mental disorders examination was conducted in September 2012.  The examiner concluded that the Veteran had no mental disorder diagnosis.  Specifically, although the Veteran reported being treated for depression, anxiety, and panic for a number of years after leaving the military, he indicated that his depression resolved in 2005.  The Veteran acknowledged that he felt depressed in 2011 when his wife was diagnosed with cancer, but that resolved when she went into remission.  The examiner opined that although the Veteran's depression upon discharge from service was likely related to service, the Veteran does not currently report sufficient symptoms of a psychiatric disorder.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the most probative evidence of record indicates there is no diagnosis of a psychiatric disorder since the inception of the Veteran's claim in October 2007.  There are indications of prior episodes of depression, which may have been attributable to service; however, a current disability must be shown at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Although the Veteran reported symptoms of depression in 2011, there is no formal diagnosis of record and the Veteran related his symptoms to his wife's cancer and not to service.  Although the Veteran appears to have reported that he was depressed, and he is competent to report such feelings, those statements are outweighed by the VA examiner's finding of a lack of a psychiatric diagnosis.  The examiner has the expertise to make such a complex finding; the record does not indicate the Veteran has such specialized education or knowledge.  The Board finds that there is no evidence of record providing a psychiatric diagnosis since the inception of the Veteran's claim and therefore, service connection must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, including depression, is denied.


REMAND

Remand is necessary for an adequate VA opinion regarding the etiology of the Veteran's skin disorders.  Although a September 2012 VA examination was provided, new VA treatment records indicate an additional diagnosis of possible basal cell carcinoma.  Accordingly, and addendum opinion regarding this skin diagnosis is required.  

Remand is necessary for an adequate VA opinion regarding the etiology of the Veteran's GERD.  In the September 2012 VA examination report, the examiner opined that the Veteran's GERD had been present through the Veteran's life and prior to his time in the service and is less likely than not caused by his time in the service.  However, the STRs do not show that the Veteran had GERD upon entry into service and the history provided by the Veteran at the VA examination states only "Veteran has had heartburn and GERD for multiple years."  

A Veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  The presumption is rebutted by clear and unmistakable evidence that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.  Here, the Veteran's entrance examination indicates normal abdomen and viscera and the remaining evidence of record does not provide any indication that the disorder pre-existed service.  Accordingly, and addendum opinion is required to provide the appropriate etiological opinions.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2012 VA examiner for an addendum opinion.  If the September 2012 VA examiner is not available, then another VA examiner should offer an addendum opinion.  If the examiner determines an examination is necessary, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the GERD was caused or aggravated by the Veteran's military service.  The examiner must specifically address the May 1970 and September 1970 STRs indicating stomach complaints as well as the December 1970 service discharge examination.  

2.  Return the claims file to the September 2012 VA skin examiner for an addendum opinion.  If the September 2012 VA examiner is not available, then another VA examiner should offer an addendum opinion.  If the examiner determines an examination is necessary, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorders, including possible basal cell carcinoma, were caused or aggravated by the Veteran's military service.  The examiner must specifically address the STRs and the 2014 VA medical records.  Additionally, the examiner must address the Veteran's lay statements that the skin rashes began during service.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the medical reports to ensure that each is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


